FILED
                            NOT FOR PUBLICATION                              NOV 20 2012

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



AARON L. COOPER,                                 No. 10-16522

              Petitioner - Appellant,            D.C. No. 3:08-cv-01516-SI

  v.
                                                 MEMORANDUM *
JEANNE S. WOODFORD, Director
CDCR,

              Respondent - Appellee.



                    Appeal from the United States District Court
                      for the Northern District of California
                      Susan Illston, District Judge, Presiding

                      Argued and Submitted October 17, 2012
                            San Francisco, California


Before: B. FLETCHER,** HAWKINS, and MURGUIA, Circuit Judges.




        *
        This disposition is not appropriate for publication and is not precedent except
as provided by 9th Cir. R. 36-3.
       **
          The Honorable Betty Binns Fletcher, Senior Circuit Judge for the Ninth
Circuit Court of Appeals, fully participated in the case and concurred in the judgment
prior to her death.
      Aaron Cooper (“Cooper”) appeals the denial of his habeas corpus petition

attacking his conviction for the murder of William Highsmith (“Highsmith”). We

affirm.

      We review Cooper’s insufficient evidence claim under the doubly deferential

standard of Jackson v. Virginia, 443 U.S. 307, 319 (1979), and the Anti-Terrorism and

Effective Death Penalty Act (“AEDPA”), which requires deference to both the jury’s

verdict and the California Court of Appeal’s conclusion that there was sufficient

evidence to support the verdict. See Lockyer v. Andrade, 538 U.S. 63, 75 (2003)

(habeas relief appropriate only where the state court’s application of clearly

established law is “objectively unreasonable”) (citing Williams v. Taylor, 529 U.S.

362, 406 (2000)).

      Sufficient circumstantial evidence supports Cooper’s conviction.             Most

critically, the government offered evidence of motive; extensive eyewitness testimony

that Cooper participated in the abduction of Highsmith at gunpoint, during which

shots were fired; the opinion of a forensic pathologist that Highsmith died shortly after

his abduction from a gunshot wound to the head; and forensic testimony that clothing

associated with Cooper tested positive for gunshot residue. Viewing the evidence in

the light most favorable to the prosecution as required by Jackson, and with deference

to the state court decision as required by AEDPA, it was not objectively unreasonable


                                           2
for the California Court of Appeal to conclude that the evidence was sufficient to

support Cooper’s conviction.

      AFFIRMED.




                                        3